DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed April 28, 2021. As directed by the amendment: Claims 1 and 13 have been amended. Claims 4, 5, 12, and 20 have been cancelled. Claim 21 is newly added. Claims 1-3, 6-11, 13-19, and 21 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 2017/0135706), herein referred to as Frey, and in view of Kostrzewski et al. (US 2015/0100066), and further in view of Kostrzewski (US 2016/0008011).
Regarding claim 1, Frey discloses a method of drilling a hole in bone (via element 3547, ¶575) of a patient with a robotic arm of a robotic surgical system (¶593), the method comprising determining a change in material (due to resistance, drill bit has penetrated into a void area, ¶575) at a terminal point of a drill bit (3564), and altering one or more characteristics of rotation (e.g. stopping rotation, ¶575) of the drill bit based, at least in part, on the determination of the change in material (due to resistance, drill bit has penetrated into a void area, ¶575).
Yet, Frey lacks the step of determining a change based on haptic feedback measured by a force sensor attached to the robotic arm, an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends.
or a surgical instrument from which the drill bit extends. In addition, Kostrzewski et al. teaches force sensor (602a, 602b, or 602c) may be attached to system in a variety of configurations (¶113-¶115, figures 6A-6C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Frey’s method with the step of determining a change based on haptic feedback measured by a force sensor attached to the robotic arm, an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends as taught by Kostrzewski et al., since such a modification would notify the surgeon of a change while drilling.
Thus, the modified Frey’s method has determining the change in material (due to resistance, drill bit has penetrated into a void area, ¶575 of Frey) at a terminal point of a drill bit (3564 of Frey) based on haptic feedback (¶135 of Kostrzewski et al.) measured by a force sensor (¶135 of Kostrzewski et al.) attached (has been interpreted as indirect attachment) to the robotic arm (robot of Frey). 
The modified Frey’s method further lacks wherein the drill bit is an anti-skiving drill bit with a mill head having a flat head substantially perpendicular to a longitudinal axis of the drill bit, and wherein the drill bit includes one or more side-cutting flutes about the longitudinal axis for cutting into bone tissue.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Frey’s method having the drill bit with wherein the drill bit is an anti-skiving drill bit with a mill head having a flat head substantially perpendicular to a longitudinal axis of the drill bit, and wherein the drill bit includes one or more side-cutting flutes about the longitudinal axis for cutting into bone tissue as taught by Kostrzewski, since such a modification would reduce skidding (e.g. unintentional lateral movement of the surgical instrument) of the surgical instrument upon contact of the milling surface with bone tissue (¶62).
Regarding claim 2, the modified Frey’s method has wherein the one or more characteristics of rotation are selected from the group consisting of rotational speed, rotational velocity, rotational direction and rotational mode (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 3, the modified Frey’s method has wherein the one or more characteristics of rotation is rotational speed (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 6, the modified Frey’s method has comprising: moving the drill bit (the modified Frey’s drill bit) along a pre-determined trajectory (¶584 of Frey), wherein motion of the drill bit (the modified Frey’s drill bit) is constrained to along the pre-determined trajectory (¶584 of Frey).

Regarding claim 8, the modified Frey’s method has wherein the determining step comprises: determining the change in material (due to resistance, drill bit has penetrated into a void area, ¶575) based, at least in part, on a position of the terminal point of the drill bit (the modified Frey’s drill bit) (¶575 of Frey).
Regarding claim 9, the modified Frey’s method has comprising: notifying a surgeon (¶135 of Kostrzewski et al.), upon determination of the change in material (due to resistance, drill bit has penetrated into a void area, ¶575), with a notification, wherein the notification comprises at least one member selected from the group consisting of: haptic feedback provided to the surgeon (¶135 of Kostrzewski et al.), a sound, a graphic, and a light signal.
Regarding claim 10, the modified Frey’s method has wherein the notification prompts the surgeon to alter the one or more characteristics of rotation (e.g. no-go zone, stopping rotation of the drill bit).
Regarding claim 11, the modified Frey’s method has wherein the one or more characteristics of rotation are selected from the group consisting of rotational speed, rotational velocity, rotational direction, and rotational mode (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 13, Frey discloses a method of drilling a bone of a patient (via element 3547, ¶575) with a robotic arm of a robotic surgical system (¶593), the method 
Yet, Frey lacks the step of determining a change based on haptic feedback measured by a force sensor attached to the robotic arm, an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends, and notifying the surgeon, upon determination of the change, with a notification, wherein the notification comprises at least one member selected from the group consisting of: haptic feedback provided to the surgeon, a sound, a graphic, and a light signal.
However, Kostrzewski et al. teaches the step of determining a change (e.g. no-go zone, ¶135) based on haptic feedback (¶135) measured by a force sensor (¶135) attached (has been interpreted as indirect attachment) to a robotic arm (arm of element 102, ¶72), an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends, and notifying the surgeon (¶135), upon determination of the change, with a notification (¶135), wherein the notification comprises at least one member selected from the group consisting of: haptic feedback provided to the surgeon (¶135), a sound, a graphic, and a light signal. In addition, Kostrzewski et al. teaches force sensor (602a, 602b, or 602c) may be attached to system in a variety of configurations (¶113-¶115, figures 6A-6C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Frey’s method with the step of determining a change based on haptic feedback measured by a force sensor attached to the robotic arm, an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends, and notifying the surgeon, upon determination of the 
Thus, the modified Frey’s method has determining the change in material (due to resistance, drill bit has penetrated into a void area, ¶575) at a terminal point of a drill bit (3564 of Frey) based on haptic feedback (¶135 of Kostrzewski et al.) measured by a force sensor (¶135 of Kostrzewski et al.) attached (has been interpreted as indirect attachment) to the robotic arm (robot of Frey). 
The modified Frey’s method further lacks wherein the drill bit is an anti-skiving drill bit with a mill head having a flat head substantially perpendicular to a longitudinal axis of the drill bit, and wherein the drill bit includes one or more side-cutting flutes about the longitudinal axis for cutting into bone tissue.
However, Kostrzewski teaches a drill bit (figure 2) is an anti-skiving drill bit (206) with a mill head (210) having a flat head (¶62) substantially perpendicular to a longitudinal axis of the drill bit (figure 2), and wherein the drill bit (206) includes one or more side-cutting flutes (220) about the longitudinal axis for cutting into bone tissue (¶59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Frey’s method having the drill bit with wherein the drill bit is an anti-skiving drill bit with a mill head having a flat head substantially perpendicular to a longitudinal axis of the drill bit, and wherein the drill bit includes one or more side-cutting flutes about the longitudinal axis for cutting into 
Regarding claim 14, the modified Frey’s method has wherein the notification prompts the surgeon to alter the one or more characteristics of rotation (e.g. no-go zone, stopping rotation of the drill bit)
Regarding claim 15, the modified Frey’s method has wherein the one or more characteristics of rotation are selected from the group consisting of rotational speed, rotational velocity, rotational direction, and rotational mode (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 16, the modified Frey’s method has comprising: altering one or more characteristics of rotation (e.g. stopping rotation, ¶575 of Frey) of the drill bit (the modified Frey’s drill bit) based, at least in part, on the change in material (due to resistance, drill bit has penetrated into avoid area, ¶575 of Frey).
Regarding claim 17, the modified Frey’s method has wherein the one or more characteristics of rotation are selected from the group consisting of rotational speed, rotational velocity, rotational direction and rotational mode (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 18, the modified Frey’s method has wherein the one or more characteristics of rotation is rotational speed (e.g. stopping rotation, ¶575 of Frey).
Regarding claim 19, the modified Frey’s method has wherein the method comprises measuring, prior to the determining step, haptic feedback (¶135 of Kostrzewski et al.), and the determining step comprises determining the change in .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2015/0100066) in view of Anderson (US 2011/0245833) and further in view of Frey (US 2017/0135706).
Regarding claim 21, Kostrzewski et al. discloses a method of drilling a hole in bone of a patient (2206, figure 22) with a robotic arm (310) of a robotic surgical system (300) (figures 3 and 22), the method comprising positioning an end effector (314) attached to the robotic arm (310) at a preselected position representing a fixed linear trajectory (¶27 and figure 24A) of a surgical instrument (210).
Yet, Kostrzewski et al. lacks the step of determining a change in bone density at a terminal point of a drill bit, the determining based on haptic feedback measured by a force sensor attached to the robotic arm, the end effector, or the surgical instrument from which the drill bit extends.
However, Anderson teaches determining a change in bone density (via torque sensor, wherein torque is a force that produces or tends to produce rotation or torsion) at a terminal point of a drill bit while the drill bit (¶49), the determining based on haptic feedback (alerting a user of a change in material strength and density of the field of bone using a signal, wherein the signal comprises an auditory, visual, or tactile signal, ¶10) measured by a force sensor (¶7) attached to the robotic arm (¶96), the end effector, or a surgical instrument (10) from which the drill bit extends (110).

The modified Kostrzewski et al.’s method further lacks a detailed description on the step of altering a rotation speed of the drill bit by the robotic surgical system based on the determination of the change in the bone density.
However, Frey teaches altering a rotation speed (e.g. stop, ¶575) of a drill bit (3564) by a robotic surgical system (¶593) based on the determination of the change in the bone density (¶575).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Kostrzewski et al.’s method with the step of altering a rotation speed of the drill bit by the robotic surgical system based on the determination of the change in the bone density as taught by Frey, since such a modification would prevent damage to a neural network of a patient (¶575).

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. 

Applicant further argues on page 8 of the Remarks that “The force sensor disclosed in Kotrzewski is at the tip of the drill bit” and “As recited in claim 1, the force sensor is not positioned in the drill bit”. However, the Examiner respectfully disagrees because as generally claimed, Kostrzewski et al. teaches a force sensor (¶135) attached (has been interpreted as indirect attachment) to a robotic arm (arm of element 102, ¶72), an end effector attached to the robotic arm, or a surgical instrument from which the drill bit extends. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the force sensor is not positioned in the drill bit) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775